Citation Nr: 1104624	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  10-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1951 to April 1971, 
when he retired from the Regular U.S. Air Force and transferred 
to the Retired Reserve.  Among his awards and decorations was the 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2009 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

The competent and probative evidence weighs against a finding 
that the Veteran's current bilateral hearing loss is due to any 
incident or event in active military service; and against a 
finding that sensorineural hearing loss, as an organic disease of 
the nervous system, was manifested to a compensable degree either 
during or within one year after separation from active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In July 2008, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the July 2008 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the March 2009 rating decision and February 2010 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Cheyenne VA Medical Center (VAMC), and private treatment records, 
and the Veteran was afforded a VA examination in March 2009.  The 
examiner provided a supplemental opinion in December 2009.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as an organic disease of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 
10 percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that his current bilateral hearing loss was 
incurred in active service during his Air Force career.  
Specifically, in an August 2008 statement and at the January 2011 
Board hearing, the Veteran stated that in July 1957, he worked in 
a warehouse in Japan, where forklifts were often used with 
engines that produced a high frequency whining noise.  
Additionally, from December 1958 to June 1960, he worked as a 
supply instructor, teaching others how to use an electronic 
forklift.  It was then that he began to notice tinnitus (for 
which he has service connection) and loss of hearing in crowds.  
In March 1960, he suffered from bilateral otitis media, causing 
complete loss of hearing for an unspecified period of time.  From 
July 1961 to February 1967, he worked in a warehouse for nuclear 
munitions and parts for missiles, requiring the use of machinery 
with high frequency emissions.  No ear protection was provided.  
Finally, from February 1967 to February 1968, he worked in the 
ammunition storage and loading area, loading all aircraft with 
ammunition on the flight line.  He said there were jets flying 
over him, and landing 100 yards away, all the time.  

The Veteran's DD Form 214 lists his military occupational 
specialty (MOS) as warehousing specialist and material facility 
specialist.  

The Board acknowledges that exposure to loud noise occurred 
during the Veteran's active service.  Indeed, such exposure is 
deemed to be consistent with the circumstances of his service 
involving working with forklifts and working near aircraft.  See 
38 U.S.C.A. § 1154(a).  However, while noise exposure is 
conceded, this alone cannot serve as a basis for a grant of 
service connection.  Rather, the evidence must show that the 
Veteran has current hearing loss, consistent with VA regulations, 
which is a result of such in-service exposure.  The Board will 
analyze the evidence below.

The Veteran's April 1951 enlistment examination report includes 
the results of a whispered voice test, on which he scored a 15 
out of 15.  Thus, the Veteran had normal hearing upon entrance 
into service.  

In April 1955, the Veteran scored a 15 out of 15 on another 
whispered voice test.  A March 1960 Memorandum from the American 
Dispensary in Saigon, Vietnam, states that the Veteran had been 
under treatment for bilateral otitis media, and was sufficiently 
recovered to be discharged.  It further recommended against air 
travel to Japan, and stated that exposure to changes in pressure 
could cause a recurrence of the condition with resulting damage 
to hearing.  A follow-up note dated in April 1960 indicates the 
Veteran was eventually released for air travel, and continued to 
have a dull pain in his ears despite treatment with pain 
medication.  He was referred to an ENT doctor, who noted a 
history of draining in the ears in childhood and external otitis 
in 1954.  The tympanic membranes were scarred, but moved well.  
The doctor assessed chronic external otitis and prescribed an 
anti-inflammatory medication.  

At a June 1961 medical examination, the examiner observed no 
evidence of fungus infection in the Veteran's ears, noting the 
infection in 1960 and that there were no recurrences, 
complications, or sequelae.  An audiogram conducted at the time 
revealed puretone thresholds of 0, -5, -5, and 0 decibels in both 
ears at the frequencies 500, 1000, 2000, and 4000 Hz.


The Veteran had several subsequent audiograms during service.  In 
May 1969, an audiogram revealed puretone thresholds of 25, 10, 5, 
15, and 15 decibels in the right ear, and 20, 10, 10, 20, and 25 
decibels in the left ear, at the frequencies 500, 1000, 2000, 
3000, and 4000 Hz.  Then, in September 1970, an audiogram 
revealed puretone thresholds of 10, 10, 5, 10, and 20 decibels in 
the right ear, and 10, 10, 10, 20, and 20 decibels in the left 
ear, at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  
Additionally, at the Veteran's April 1971 retirement examination, 
an audiogram revealed puretone thresholds identical to those 
found in September 1970.  Thus, there was a decline in the 
Veteran's hearing ability between the time of his enlistment and 
separation from active military service.  However, the Veteran's 
hearing at the time of separation did not reach the level of a 
hearing loss disability under VA regulations.  See 38 C.F.R. 
§ 3.385.

The Board notes that, following separation from service, the 
Veteran had another incident of otitis in the right ear in 
February 1980, as documented in the emergency room notes from the 
U.S. Air Force Hospital at F. E. Warren Air Force Base in 
Wyoming.  However, there was no sign of infection present, and no 
complaints of hearing loss at the time.

Indeed, the first documentation of complaints of difficulty 
hearing is in a November 1987 treatment note from the same U.S. 
Air Force Hospital.  The Veteran reported hearing problems, 
including ringing in both ears.  The tympanic membranes were 
normal in appearance, but with decreased motility.  The doctor 
assessed tinnitus.  A separate note indicates the Veteran's 
hearing examination was unremarkable except for high-tone 
sensorineural hearing loss above 4000 Hz, which, according to the 
doctor, explained his tinnitus.  Unfortunately, the results of 
the audiogram are not recorded or included in the claims file.   

Next, an audiometric evaluation was conducted in March 1989 at 
Miracle Ear.  Unfortunately, the puretone thresholds were 
recorded in graph form and were not interpreted.  Accordingly, 
the data is not in a format compatible with VA rating guidelines.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Board 
is unable to determine whether the Veteran met the criteria for a 
hearing loss disability under VA regulations based upon these 
examination results.  In any case, the Board notes that evidence 
of a prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Next, a 2008 note from the Cheyenne VAMC indicates the Veteran 
stated that he was hard of hearing.  On examination, the tympanic 
membranes were grey in color, with good light reflex.  The doctor 
noted the Veteran was slightly hard of hearing, but there is no 
indication that further tests were conducted.  Moreover, the note 
is partly cut off as it was provided by the Veteran.  

The Veteran was afforded a VA examination in March 2009.  He 
reported difficulty hearing on the telephone, television, in 
groups, in restaurants, in church, and while riding in cars.  He 
said his post-service occupational noise exposure included 
working as a federal policeman firing weapons every 6 months, for 
61/2 years.  Recreationally, he went hunting and used power tools.  
An audiogram revealed puretone thresholds of 30, 20, 20, 55, and 
85 decibels in the right ear, and 20, 30, 40, 70, and 90 decibels 
in the left ear at the frequencies 500, 1000, 2000, 3000, and 
4000 Hz.  Speech recognition was 96 percent in the right ear and 
84 percent in the left ear.  The examiner reviewed the Veteran's 
medical records, specifically noting the results of the 
enlistment evaluation and the separation audiogram.  The examiner 
also noted the 1989 audiogram results, and opined that the 
Veteran's hearing loss was less likely as not related to military 
noise exposure based on the separation audiogram results. 

In December 2009, the examiner provided an addendum opinion, 
noting that, although hearing was within normal limits at 
separation, there was some hearing loss at 6000 Hz.  However, 
even though there was advancement in the Veteran's hearing loss 
during service, the examiner stated that the hearing loss was 
still non-disabling under VA regulations, and his opinion as to 
nexus remained unchanged. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss.  

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of sensorineural hearing loss as 
an organic disease of the nervous system, either during service 
or within the Veteran's first post-service year.  Thus, because 
the evidence fails to establish any clinical manifestations of 
hearing loss within the applicable time period, the criteria for 
presumptive service connection on the basis of the chronic 
disease provisions of law are not satisfied.  

Moreover, the competent and most probative evidence of record 
weighs against the finding of a connection between the current 
hearing loss and active service.  The VA examiner, an 
audiologist, opined that the Veteran's hearing loss was not 
related to his active service based on extensive review of his 
STRs and post-service medical records.  The examiner provided 
sufficient rationale for her opinion, which the Board finds 
highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the credibility and weight to be attached to medical 
opinions are within the province of the adjudicators); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (thoroughness and 
detail of a medical opinion are among the factors for assessing 
the probative value of a medical opinion).  Although the VA 
regulation at 38 C.F.R. § 3.385 does not necessarily preclude 
service connection for hearing loss which first met the 
regulation's requirements after service, the VA examiner provided 
additional supporting basis for the opinion, other than that the 
Veteran had normal hearing in service, including notation of the 
first post-service documentation of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Specifically, she noted as 
pertinent evidence the 1989 audiogram conducted at Miracle Ear 
that showed mild hearing loss from 250 to 500 Hz, normal hearing 
from 1000 to 3000 Hz, and a mild to moderately severe hearing 
loss from 4000 to 8000 Hz.  A competent medical professional 
rendered that opinion, and the Board is not free to substitute 
its own judgment for that of such a professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current hearing loss and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that, in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hearing loss is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Although the Veteran's service records show a 
decrease in hearing acuity during service, there is no evidence 
of a hearing loss disability, as defined by VA regulations, in 
active service.  Following service, there was no documentation of 
a hearing loss disability until 2009, or 1989 at the earliest 
(assuming the graphical results of the hearing test show puretone 
thresholds that meet the criteria of the definition of a hearing 
loss disability), which was 18 to 38 years after his separation 
from service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology since 
active service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment for 
18 to 38 years following his military retirement is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  Moreover, as discussed above, the weight of the 
competent medical evidence is against a finding that the 
Veteran's hearing loss is related to his military service.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss, the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

The Board appreciates the Veteran's honorable service to the 
Nation, including his tour in the Republic of Vietnam, and the 
sincere testimony presented by him and his wife at the hearing 
before the undersigned.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


